


EXHIBIT 10.52




EXCHANGE AGREEMENT




THIS EXCHANGE AGREEMENT (this “Exchange Agreement”), is dated July 1, 2015, and
effective as of July 2, July, 2015, by and between PureSafe Water Systems, Inc.,
a Delaware corporation (the “Company”), Southridge Partners II LP, ASC Recap
LLC, Tarpon Bay Partners LLC, and Stephen Hicks (each a “Holder” and
collectively, the “Holders”).




WHEREAS, the parties are executing and delivering this Agreement in reliance
upon an exemption from securities registration afforded by the provisions of
Section 4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “1933 Act”); and




WHEREAS, Tarpon Bay Partners LLC (“Tarpon”)  is the holder of convertible notes
issued by the Company in the aggregate principal amount of $312,394.54 (the
“Tarpon Notes”) ; ASC Recap LLC (“ASC”) is the holder of 25,375,000 shares of
the Company’s common stock (the “ASC Common Stock”); Southridge Partners II, LP
(“Southridge II”) is the holder of convertible notes issued by the Company in
the aggregate principal amount of $47,500.00 (“Southridge II Notes”), the Tarpon
Notes and the Southridge II Notes being referred to as the “Notes”; and




WHEREAS, pursuant to a Consulting Agreement, dated as of June 13, 2014, Tarpon
was issued an aggregate of 29 shares of the Corporation’s Series H Convertible
Preferred Stock (the “Series H Preferred Stock”) as compensation for the
services provided by Tarpon; and

 

WHEREAS, Hicks is the holder of all of the outstanding 51 shares of Series G
Preferred Stock (the “Series G Preferred Stock”);




WHEREAS, the parties have agreed to enter into this Agreement pursuant to which
 in exchange for (1) delivery to the Company by the respective holders thereof
for cancellation the ASC Common Stock, the Notes, and the Series H Preferred
Stock, and (2) the return to the Company for no consideration the outstanding 51
shares of Series G Preferred Stock, the Company shall issue to Tarpon a 10%
promissory note in the principal amount of $750,000.00, payable on June 30, 2016
(“ Promissory Note”).




NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the parties hereby agree as follows:




1.1

Exchange.  On the Closing Date, the holders of the ASC Common Stock, the Notes,
the Series H Preferred Stock and the Series G Preferred Stock shall deliver to
the Company for cancellation and retirement to treasury the ASC Common Stock,
the Notes, as set forth in Schedule 1 below, the Series H Preferred Stock, and
the Series G Preferred Stock, and the Company shall issue to Tarpon the
Promissory Note.




1.2

Closing.  The “Closing Date” shall be the date that the Promissory Note on the
one hand, and the ASC Common Stock, the Notes, the Series H Preferred Stock, and
Series G Preferred Stock on the other hand, are delivered to the respective
parties.  Subject to the satisfaction or waiver of the terms and conditions of
this Exchange Agreement, on the Closing Date.




2.

 Representations and Warranties.  Each Holder hereby represents to the Company
that:




(a)

Authorization and Power.  Holder has the requisite power and authority to enter
into and perform this Exchange Agreement.  The execution, delivery and
performance of this Exchange Agreement by Holder and the consummation by Holder
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Holder, if applicable, is required.  This Exchange Agreement has been or will be
duly authorized and executed and when delivered by Holder will constitute valid
and binding obligations of Holder, enforceable against Holder in accordance with
the terms thereof.





--------------------------------------------------------------------------------




(b)

Restricted Securities.   Holder understands that the Securities have not been
registered under the 1933 Act and Holder will not sell, offer to sell, assign,
pledge, hypothecate or otherwise transfer any of the Securities unless pursuant
to an effective registration statement under the 1933 Act, or unless an
exemption from registration is available.  Notwithstanding anything to the
contrary contained in this Exchange Agreement, Holder may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Exchange Agreement. For the purposes of this
Exchange Agreement, an “Affiliate” of any person or entity means any other
person or entity directly or indirectly controlling, controlled by or under
direct or indirect common control with such person or entity.  Affiliate
includes each Subsidiary of the Company.  For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.




3.

Company Representations and Warranties.  The Company represents to Holders that:




Authority; Enforceability.  This Exchange Agreement and the Promissory Note and
any other agreements delivered or required to be delivered together with or
pursuant to this Exchange Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and any Subsidiaries, as the case may be, and are valid and binding
agreements of the Company and any Subsidiaries, as the case may be, enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity.  The Company and any Subsidiaries, as the case may be, have full
corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform their obligations thereunder.




4.

Miscellaneous.




(a)

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to PureSafe Water Systems, Inc.
Attn: Leslie Kessler, CEO, and (ii) if to Holder, to: the address and fax number
indicated on the Signature page hereto.




 (b)

Entire Agreement; Assignment.  This Exchange Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor Holder has
relied on any representations not contained or referred to in this Exchange
Agreement and the documents delivered herewith.  The rights and obligations of
each party may be assigned by given written notice of such assignment to the
other party.




(c)

Counterparts/Execution.  This Exchange Agreement may be executed in any number
of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Exchange Agreement may be executed by facsimile signature and delivered by
electronic transmission.





--------------------------------------------------------------------------------




(d)

Law Governing this Exchange Agreement.  This Exchange Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of laws.  Any action brought by either
party against the other concerning the transactions contemplated by this
Exchange Agreement shall be brought only in the state courts of New York or in
the federal courts located in the state and county of New York.  The parties to
this Exchange Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.  The
parties executing this Exchange Agreement and other agreements referred to
herein or delivered in connection herewith on behalf of the Company agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury.  The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs.  In the event that any
provision of this Exchange Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Exchange Agreement or any other
Transaction Document by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Exchange Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.




(e)

Specific Enforcement, Consent to Jurisdiction.  The Company and Holders
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Exchange Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to seek an injunction or injunctions to
prevent or cure breaches of the provisions of this Exchange Agreement and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which any of them may be entitled by law or equity.  Subject
to Section 4(d) hereof, the Company and Holders hereby irrevocably waive, and
agree not to assert in any such suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction in New York of such court, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper.  Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.




(g)

Calendar Days.  All references to “days” in the Transaction Documents shall mean
calendar days unless otherwise stated.  The terms “business days” and “trading
days” shall mean days that the New York Stock Exchange is open for trading for
three or more hours.  Time periods shall be determined as if the relevant
action, calculation or time period were occurring in New York City.  Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.




(h)

Captions: Certain Definitions.  The captions of the various sections and
paragraphs of this Exchange Agreement have been inserted only for the purposes
of convenience; such captions are not a part of this Exchange Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Exchange Agreement.




(i)

Severability.  In the event that any term or provision of this Exchange
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Exchange Agreement, which shall be
enforced as if the unenforceable term or provision were deleted, or (ii) by or
before any other authority of any of the terms and provisions of this Exchange
Agreement.








--------------------------------------------------------------------------------




SIGNATURE PAGE TO EXCHANGE AGREEMENT




Please acknowledge your acceptance of the foregoing Exchange Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between the parties




PureSafe Water Systems, Inc.

a Delaware corporation




By: /s/   Leslie Kessler                     

      Name:

      Title:




Southridge Partners II LP

a Delaware limited partnership




By: /s/ Stephen Hicks                      

      Name:

      Title:







Tarpon Bay Partners LLC

a Florida limited liability company




By: /s/ Stephen Hicks                      

      Name:

      Title:




ASC Recap LLC

a Connecticut limited liability company




By: /s/ Stephen Hicks                      

      Name:

      Title:







Stephen Hicks

An individual




/s/ Stephen Hicks                              














--------------------------------------------------------------------------------







SCHEDULE 1




Southridge II Notes







 

Issuance

Current

Name

Date

Principal

 

 

 

Southridge Partners II LP    

11/10/2014

$20,000.00

 

 

 

Southridge Partners II LP    

11/13/2014

$12,500.00

 

 

 

Southridge Partners II LP    

12/23/14

$15,000.00










Tarpon Notes







 

Issuance

Current

Name

Date

Principal

 

 

 

Tarpon Bay Partners LLC

1/31/14

$75,000

Tarpon Bay Partners LLC

4/4/14

$50,000

Tarpon Bay Partners LLC

4/21/14

$2500.00

Tarpon Bay Partners LLC

11/17/14

$4156.10

Tarpon Bay Partners LLC

1/15/15

$10,500

Tarpon Bay Partners LLC

1/23/15

$18,500

Tarpon Bay Partners LLC

1/23/15

$850.00

Tarpon Bay Partners LLC

2/11/15

$11,000

Tarpon Bay Partners LLC

2/23/15

$25,000

Tarpon Bay Partners LLC

3/5/15

$17,500

Tarpon Bay Partners LLC

3/18/15

$13,000

Tarpon Bay Partners LLC

4/17/15

$30,000

Tarpon Bay Partners LLC

4/29/15

$15,000

Tarpon Bay Partners LLC

5/13/15

$15,000

Tarpon Bay Partners LLC

5/18/15

$5,500

Tarpon Bay Partners LLC

5/28/15

$15,000

Tarpon Bay Partners LLC

5/28/15

$3888.44









